Mahoney, J. (concurring in part and dissenting in part).
We concur with that portion of the majority’s decision that *53holds that the Court of Claims had jurisdiction of the subject matter and was the proper forum for litigation of the issue before us.
We dissent from the substantive holding by the majority that enactment of the 1975-1976 State budget bill did not abolish claimant’s position as Chairman of the New York State Bingo Control Commission.
The specificity required by the majority, i.e., the passage of the budget bill implementing the Governor’s intention, evidenced by the 1975 Executive Budget, of abolishing the position of Chairman of the New York State Bingo Control Commission, in our view, places the emphasis on form rather than substance. The 1975-1976 budget bill (L 1975, ch 50) is no less a statute than the bill specifically mentioning the subject position by title would have been had it been enacted.
Although a position legislatively created may be abolished only by statute (Matter of Sullivan v Taylor, 279 NY 364) and a failure to appropriate a salary for such a position is insufficient action to accomplish that end (Matter of Collins v City of Schenectady, 256 App Div 389; Timpano v Hanna, 77 Misc 2d 874, affd 44 AD2d 912), a statute, such as the 1975-1976 budget, which in addition to eliminating the salary for the subject position also evidences an intent to abolish the position itself by transferring all of the duties heretofore discharged by the Bingo Control Commission Chairman to the State Racing and Wagering Board, qualifies as the "direct action” by the Legislature requisite to the abolishment of the position statutorily created (Friedman v D’Antoni, 50 AD2d 9, app dsmd 38 NY2d 1002). Further evidence that such was the legislative intent can be gleaned from Exhibit F attached to the answering affidavit of claimant wherein both the Senate Finance Committee and the Assembly Ways and Means Committee, by initialling a memorandum from the Deputy Comptroller, affirmatively stated that it was legislatively intended "that the functions, powers and duties of the public officials * * * were * * * transferred to the departments and agencies receiving the appropriation.” Clearly, it appears that the Governor intended and requested that the subject position be abolished and that the appropriate committees of the Legislature acquiesced in the Governor’s recommendation by recommending for passage the 1975-1976 budget which, in fact, transferred all the functions, powers and duties of the Bingo Chairman to the State Racing and Wagering Board.
*54Since, in our view, the intention of the Legislature to abolish the subject position is clear, it is unnecessary to withhold approval of the legislative design merely because the statute could have been expressed more clearly. It is well settled that "[I]t is the duty of courts to adopt a construction of a statute that will bring it into harmony with the constitution and with legislative intent, and no narrow construction of a statute may thwart the legislative design.” (McKinney’s Cons Laws of NY, Book 1, Statutes, § 92.) In Matter of River Brand Rice Mills v Latrobe Brewing Co. (305 NY 36, 43), the court stated: "The intent of the Legislature in enacting legislation is the primary object to be found. Whenever such intention is apparent it must be followed in construing the statute * * * 'a case within the intention of a statute is within the statute, though an exact literal construction would exclude it.’ ” (See, also, Matter of Wilson v Board of Educ., Union Free School Dist. No. 23, Town of Oyster Bay, 39 AD2d 965, mod 32 NY2d 636; Community School Bd. Dist. 3 of School Dist. of City of NY. v Board of Educ. of School Dist. of City of N. Y, 66 Misc 2d 739, affd 38 AD2d 932.)
In People ex rel. Wood v Lacombe (99 NY 43, 49), the Court of Appeals stated: "In the interpretation of statutes, the great principle which is to control is the intention of the legislature in passing the same, which intention is to be ascertained from the cause or necessity of making the statute as well as other circumstances. A strict and literal interpretation is not always to be adhered to, and where the case is brought within the intention of the makers of the statute, it is within the statute, although by a technical interpretation it is not within its letter.”
Therefore, since the 1975-1976 budget (L 1975, ch 50) not only eliminates any appropriation for the subject position, but also eliminates any appropriation for the commission over which claimant had heretofore presided and, further, transfers all retained employees and the moneys for their salaries to another department and directs that that department discharge all the functions and duties heretofore delegated to the Bingo Commission, the legislative intent is abundantly clear. That legislative intent must be recognized by this court for any judicial construction to the contrary would be an impermissible interference with the functions of one branch of government by another.
The judgment should be reversed.
*55Greenblott, J. P., concurs with Sweeney, J.; Herlihy, J., concurs in a separate opinion; Mahoney and Reynolds, JJ., concur in part and dissent in part in an opinion by Mahoney, J.
Judgment affirmed, with costs.